The questions made by the exceptions relate solely to the sufficiency of the evidence to support the plaintiff's cause of action. Rule 77 of the Circuit Court provides in part that: "The point that there is no evidence to support an alleged cause of action shall be first made either by a motion for nonsuit or a motion to direct the verdict."
The record fails to show that any motion was made for nonsuit or direction of the verdict. It shows that the grounds taken were made for the first time on a motion for *Page 488 
a new trial. Therefore these grounds are not properly before this Court, and should not be considered. Sawyer
v. Marion County Lumber Co., 83 S.C. 271, 65 S.E. 225;Guess v. Railroad Co., 88 S.C. 87, 70 S.E. 427; Wyatt v.Cely, 86 S.C. 539, 68 S.E. 657. For this reason, I concur in affirming the judgment.
MR. JUSTICE FRASER concur in the result for the reason stated by MR. JUSTICE HYDRICK.